I concur in holding that the board had no power to make or enter its judgment of disbarment because the hearing was not upon a charge of unprofessional conduct; that "petitioner cannot be disbarred solely because of the conviction" for the reasons stated; and that this holding "disposes of the case for the reason that the record of conviction is the sole ground on which disbarment is sought"; and in the opinion thus far.
I do not concur in passing further upon the propriety of disbarring or not disbarring petitioner under the inherent power of the court. Even a proceeding under such inherent power should not be taken "until a formal charge has been preferred." (In re Edwards, 45 Idaho 676, 266 P. 665.) The question is not here.
I am authorized to say that Judge Varian concurs with me.
Givens, J., dissents.